Citation Nr: 1419260	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-29 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1970 to February 1973 including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of those proceedings has been associated with the Veteran's electronic claims file.

In February 2014 the Board requested a medical opinion regarding the issue under appeal.  The Board has received the requested medical opinion and now proceeds with adjudication of the claim.


FINDING OF FACT

The Veteran's hepatitis C has been aggravated by his service-connected posttraumatic stress disorder (PTSD) with depressive disorder and alcohol dependence.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for hepatitis C.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

VA treatment records indicate that the Veteran was diagnosed with hepatitis C in October 2007.

The Veteran has been granted service connection for PTSD with depressive disorder and alcohol dependence.

In March 2014, pursuant to a Veterans Health Administration (VHA) opinion request, an internal medicine/GI/hepatology specialist reviewed the claims file and provided an opinion regarding the etiology of the Veteran's hepatitis C.  The specialist indicated that ethanol abuse can accelerate the hepatic damage induced by hepatitis C and that this has had a role in worsening the effects of the Veteran's hepatitis viral infection. 

An alcohol abuse disability which is in fact a disability resulting from a disease contracted in the line of duty, such as PTSD, does not fall within statutory preclusion of benefits "if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs." 38 U.S.C.A. § 1110; See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Therefore, any aggravation or worsening of a nonservice-connected disability due to said alcohol abuse is eligibile for service connection under 38 C.F.R. § 3.310(b).

In light of the medical opinion from the VHA specialist identifying the worsening effect of the Veteran's previously service-connected disability and resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for hepatitis C.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


